       Case: 1:19-cv-00698-SL Doc #: 8 Filed: 04/19/19 1 of 2. PageID #: 49




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 THE NOCO COMPANY                           )
                                            )     CASE NO: 1:19-cv-00698
                                            )
                          Plaintiff,        )     JUDGE: SARA LIOI
       v.                                   )
                                            )
 JERMAINE POWELL                            )
 D/B/A BIGG_CAPP                            )
                                            )
                          Defendant.        )



 _______________________________________________________________________________

                      NOTICE OF VOLUNTARY DISMISSAL



      Plaintiff The NOCO Company, pursuant to Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure, by and through its undersigned counsel, voluntarily

dismisses this action in its entirety with prejudice, with each party to bear its own

attorneys’ fees and court costs.

                                        Respectfully submitted,

                                        /s/ Sean P. Malone
                                        JON J. PINNEY (0072761)
                                        SEAN P. MALONE (0076353)
                                        DAVID R. POSTERARO (0024661)
                                        KOHRMAN JACKSON & KRANTZ LLP
                                        1375 East Ninth Street, 29th Floor
                                        Cleveland, Ohio 44114
                                        Phone: 216-696-8700/Fax: 216-621-6536
                                        E-mail: jjp@kjk.com; spm@kjk.com;
                                        drp@kjk.com

                                        Counsel for Plaintiff
      Case: 1:19-cv-00698-SL Doc #: 8 Filed: 04/19/19 2 of 2. PageID #: 50




                          CERTIFICATE OF SERVICE
      I hereby certify that on April 19, 2019 I have electronically filed the foregoing

Notice of Voluntary Dismissal with Prejudice with the Clerk of the Court via the

CM/ECF system.


                                                     /s/ Sean P. Malone
                                                     Sean P. Malone

                                                     Counsel for Plaintiff
